Citation Nr: 0612815	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than December 8, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD), for accrued benefit purposes.

3.  Entitlement to an effective date earlier than December 8, 
1999, for the award of a total disability rating based upon 
individual unemployability (TDIU), for accrued benefit 
purposes.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

5.  Entitlement to service connection for burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1968.  The veteran died in December 2002; the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
testified before the undersigned Acting Veterans Law at the 
RO in April 2005.  A transcript of the hearing is of record.




FINDINGS OF FACT

1.  The veteran died in December 2002 of chronic obstructive 
pulmonary disease (COPD).

2.  COPD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is COPD, otherwise 
related to the veteran's active duty service.

3.  Service connection was in effect for PTSD, evaluated as 
70 percent disabling, and bilateral hearing loss, evaluated 
as noncompensably disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  Prior to his death, the veteran filed a notice of 
disagreement as to the effective dates assigned to the grant 
of service connection for PTSD, and the grant of entitlement 
to a TDIU, and a claim for accrued benefits was received 
within one year after his death.

6.  In a March 1990 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran filed 
a notice of disagreement, but he did not file a substantive 
appeal in response to a statement of the case.

7.  In a December 1996 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran filed 
a notice of disagreement, but he did not file a timely 
substantive appeal in response to a statement of the case.

8.  On December 31, 1998, the veteran filed an informal claim 
for service connection for PTSD.  

9.  On January 5, 1999, the RO advised the veteran that his 
claim for service connection for PTSD had been denied. 

10.  On January 12, 2000, a notice of disagreement was 
received from the veteran, which was timely because the post 
mark is presumed to have been January 5, 2000.

11.  In January 2001, the veteran filed a claim for TDIU 
indicating that he had last worked on March 3, 1999.

12.  Effective March 3, 1999, the veteran was unable to 
secure or follow a substantially gainful occupation due to 
his service-connected PTSD, rated as 70 percent disabling.  

13.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in May 
1968 for a period of not less than 5 years immediately 
preceding death.

14.  The veteran's death is not shown to have been the result 
of a disability related to military service; the maximum 
burial benefits for a nonservice-connected death have been 
awarded...


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The March 1990 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

3.  The December 1996 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

4.  The January 1999 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  An effective date of December 31, 1998 (but no earlier) 
is warranted for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

6.  An effective date of March 3, 1999,(but no earlier) is 
warranted for the grant of service connection for a TDIU.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

7.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).

8.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant's appeal stems from a 
January 2003 rating decision.  In March 2005, a VCAA letter 
was issued to the appellant.  The VCAA letter notified the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the 
appellant's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date, 
should the claim be allowed.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in March 2005 in which it advised the 
appellant of the evidence necessary to support her claim of 
service connection for the cause of the veteran's death.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the veteran's death, any questions as to the 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records, and the veteran's records from the 
Social Security Administration (SSA).  There is no indication 
of relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

As noted, at the time of the veteran's death, service 
connection was in effect for PTSD, rated 70 percent 
disabling, and bilateral hearing loss, rated noncompensably 
disabling.

According to the death certificate, the veteran died in 
December 2002 of chronic obstructive pulmonary disease 
(COPD).  No underlying causes were recorded.

Service medical records do not reflect a diagnosis of COPD, 
nor do the records reflect any symptomatology related to 
COPD.  An examination performed in May 1966 reflects that his 
lungs and chest were clinically evaluated as normal.  An 
examination performed for separation purposes in May 1968, 
reflects that his lungs and chest were clinically evaluated 
as normal.  No diagnoses or defects were reflected.  On a 
Report of Medical History completed by the veteran that same 
month, he checked the "No" box with regard to 'shortness of 
breath,' 'pain or pressure in chest,' and 'chronic cough.'  

As noted, the veteran died in December 2002, over 34 years 
after separation from service.  The evidence of record 
contains a VA examination conducted in February 1990 with 
regard to claims of service connection for a skin condition, 
PTSD, and a shell fragment wound to the left leg.  There are 
no post-service medical records on file prior to this date.  
The Board notes for the record that upon undergoing a 
psychiatric examination, the examiner did not render a 
diagnosis of PTSD.  A general examination reflected a two 
pack-a-day smoking history, and diagnoses of hypertension and 
obesity.  A chest examination conducted reflected that there 
was no evidence of active chest disease.  His lungs were 
symmetrically expanded and clear.  The cardiomediastinal 
silhouette and pulmonary vasculature were within normal 
limits.  

Upon review of the subsequent VA treatment records on file, 
it appears that an initial diagnosis of COPD was rendered in 
March 2001.  Other disabilities included cerebrovascular 
accident, obesity, and hypertension.  As reflected, a 
diagnosis of COPD was rendered over 32 years after separation 
from service.  The appellant has submitted no medical 
evidence to support her contention that the veteran's cause 
of death was due to his period of service or any incident 
therein.  

With regard to the appellant's claim that the veteran's COPD 
was as a result of his service-connected PTSD, the appellant 
has submitted no evidence to support such a claim.  
Disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  Upon review of the 
medical evidence on file, although the veteran complained of 
an inability to sleep and nightmares related to his PTSD, 
there is no evidence that his diagnosed PTSD caused his COPD 
which ultimately caused his death.  Moreover, the Certificate 
of Death reflected that the sole cause of death was COPD, and 
the examiner did not note any underlying causes, such as 
PTSD.  

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service and to his service-connected PTSD; 
however, the appellant has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the condition which caused or contributed to the veteran's 
death was not shown in service, and the records contain no 
indication of a possible link between his death and active 
military service or any service-connected disabilities, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death, because there is no 
evidence of pertinent disability in service.  Thus, while he 
died of COPD, approximately 34 years after separation from 
service, there is no true indication that this disability was 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the negative examination 
performed at separation, and the lack of diagnosis of the 
disability several years post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  Moreover, the evidence of record does not 
suggest that his diagnosed PTSD caused his COPD which 
ultimately caused his death.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).

II.  Earlier effective dates

Factual Background

In March 1988, the veteran submitted an application for 
compensation for PTSD.  The veteran underwent a VA 
psychiatric examination in February 1990, and the examiner 
opined that the veteran did not have PTSD.  In a March 1990 
rating decision, the RO denied entitlement to service 
connection for PTSD.  The rating decision, accompanied with a 
notice letter, was issued to the veteran in April 1990.  In 
March 1991, the veteran filed a notice of disagreement as to 
the denial of service connection, and a statement of the case 
was issued in May 1991.  The veteran did not submit a VA Form 
9 (substantive appeal).

In October 1996, the veteran submitted an informal claim to 
reopen entitlement to service connection for PTSD.  In a 
December 1996 rating decision, the RO denied entitlement to 
service connection for PTSD.  The rating decision, 
accompanied with a notice letter, was issued to the veteran 
on December 20, 1996.  In January 1997, the veteran filed a 
notice of disagreement as to the denial of service 
connection, and a statement of the case was issued in 
February 1997.  The veteran submitted a VA Form 9, which was 
received by VA on February 26, 1998, and deemed untimely 
received.  In March 1998, the RO issued correspondence to the 
veteran explaining that his VA Form 9 had been received, 
however, it was not accepted because it was not timely filed.  
The veteran did not file a notice of disagreement with this 
determination.

On December 31, 1998, the veteran submitted an informal claim 
to reopen entitlement to service connection for PTSD.  In a 
January 1999 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection.  The rating decision, accompanied with 
a notice letter, was issued to the veteran on January 5, 
1999.  Additional evidence and argument was received from the 
veteran on November 9, 1999, November 26, 1999, and December 
8, 1999.  On January 12, 2000, the veteran filed a notice of 
disagreement, referencing the rating decision that was issued 
on January 5, 1999.  A statement of the case was issued in 
March 2000, which cited evidence received on December 8, 1999 
as the date of claim.  The veteran perfected his appeal in 
May 2000.  Service connection for PTSD was ultimately granted 
in August 2002.  A 70 percent disability rating was assigned 
effective from December 8, 1999, which the RO explained was 
the date of receipt of the veteran's claim to reopen 
entitlement to service connection for PTSD.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

Initially, the Board notes that the RO granted service 
connection for PTSD upon the veteran's filing of a December 
1999 claim to reopen.  

As noted, the veteran filed his initial claim of service 
connection for PTSD in March 1988, which was denied in March 
1990.  Although the veteran filed a notice of disagreement in 
March 1991 as to the denial of this claim, upon issuance of a 
statement of the case in May 1991, the veteran failed to 
submit a substantive appeal.  Consequently, the veteran did 
not perfect an appeal of the denial, and the March 1990 
rating decision became final.  38 U.S.C.A. § 7105(c).

The veteran filed a claim to reopen in October 1996, which 
was denied in a December 1996 rating decision.  As noted, the 
rating decision was issued to the veteran in January 1997.  
Although the veteran filed a notice of disagreement in 
January 1997 as to the denial of this claim, upon issuance of 
a statement of the case in February 1997, the veteran failed 
to submit a timely substantive appeal.  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the RO mails the Statement of the Case to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever time period ends 
later.  In the alternative, a substantive appeal may be filed 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  As noted, notice of the December 1996 
rating decision was issued on December 20, 1996, and the 
substantive appeal was not received until February 26, 1998.  
The February 1998 VA Form 9 is outside the 60 day window as 
prescribed in 38 U.S.C.A. § 7105(d)(3), and outside the 
remainder of the one-year period from the date of mailing of 
the notification of the determination.  Moreover, there is no 
indication that the veteran requested an extension of time to 
file his substantive appeal.  38 C.F.R. § 20.303.  
Consequently, the veteran did not perfect an appeal of the 
denial, and the December 1996 rating decision became final.  
38 U.S.C.A. § 7105(c).

The veteran filed another informal claim to reopen on 
December 31, 1998, which was denied in a January 1999 rating 
decision.  As noted, the rating decision was issued to the 
veteran on January 5, 1999.  As discussed, the veteran filed 
a notice of disagreement which was date-stamped as received 
on January 12, 2000, referencing the rating decision which 
was issued on January 5, 1999.  A notice of disagreement must 
be filed within one year from the date of mailing of notice 
of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  If the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the day of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  In computing the time 
limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday or 
legal holiday, the next succeeding workday will be included 
in the computation. 38 C.F.R. § 20.305(a), (b).

Here, the January 12, 2000, notice of disagreement was not 
received (date stamped) within one year of the mailing of the 
January 1999 notice of the determination.  Thus, on its face, 
the veteran's notice of disagreement was untimely filed as it 
pertains to issuance of the January 1999 rating decision.  
Utilization of 38 C.F.R. § 20.305 shows that the post mark of 
the veteran's notice of disagreement would have been January 
5, 2000.  The notice of disagreement would therefore timely.  
The Board recognizes the fact that correspondence from the 
veteran was date on January 7, 1999.  Such would tend to 
rebut the presumption outlined in 38 C.F.R. § 20.305.  
However, as 38 C.F.R. § 20.305 does not clearly give an 
exception to formulating post mark dates, the Board finds 
that the date of January 5, 2000, as the date of post mark on 
the veteran's notice of disagreement, and that a timely 
notice of disagreement was received with respect to the 
January 1999 decision.  An effective date of December 31, 
1998, is therefore warranted for the grant of service 
connection for PTSD for accrued benefit purposes.  

In summary, because the March 1990 and December 1996 RO 
determinations are final decisions, the claims upon which 
those decisions were based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  As discussed hereinabove, the Board has 
made a determination that the veteran's claim to reopen was 
received on December 31, 1999, and the veteran perfected a 
timely appeal as to the RO's determination.  Thus, this is 
the date assigned as the effective date for the grant of 
service connection for PTSD.  Absent an allegation and 
finding of clear and unmistakable error in the March 1990 and 
December 1996 RO determinations (the presence of which has 
not been alleged) an earlier effective cannot be assigned.

Resolving all reasonable doubt in the appellant's favor, the 
Board concludes that the evidence of record supports a 
finding that the veteran submitted a claim to reopen 
entitlement to service connection for PTSD on December 31, 
1998, and filed a timely a notice of disagreement in January 
2000, as to the January 1999 rating determination.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.  Accordingly, the 
Board finds that the record establishes that the effective 
date for entitlement to service connection for PTSD is 
December 31, 1998.

TDIU

On January 8, 2001, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  He claimed that he last worked full time on 
March 3, 1999, and became too disabled to work on March 3, 
1999.  He reported that he worked for construction companies 
from 1979 to 1999.  He claimed that his PTSD prevented him 
from securing or following any gainful occupation.  Upon 
review of the veteran's VA medical records on file, however, 
the veteran sought treatment in April 1999 for an abdominal 
wall hernia and low back pain.  The examiner noted that at 
that time the veteran worked operating a bull dozer.  The 
veteran reported, however, that it was inconvenient operating 
the bull dozer because of his increased abdominal girth and 
ventral hernia.  He reported discomfort and pain due to 
sudden jarring of the equipment.  The veteran was advised 
against operating this equipment.

In May 2002, VA Form 21-4192 was received from one of the 
veteran's former employers.  The former employer indicated 
that the veteran had been employed as an equipment operator 
from March 8, 1997, to January 16, 1999.  The veteran was 
terminated because the "company sold all equip[ment]."  

At a July 2002 VA examination, the veteran reported that he 
had not worked in three years due to incurring a stroke.

The August 2002 rating decision granted entitlement to a 
TDIU, effective December 8, 1999.  Based on the RO's 
determination, service connection was in effect for PTSD, 
rated 70 percent disabling effective December 8, 1999, and 
service connection was in effect for bilateral hearing loss 
rated noncompensably disabling, effective July 10, 1991.  
Thus, the RO's grant of a TDIU was on the basis that as of 
December 8, 1999, the veteran's service-connected 
disabilities met the schedular requirements pursuant to 
38 C.F.R. § 4.16(a).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

From a review of the record, the appellant is claiming 
entitlement to an earlier effective date for the award of a 
TDIU for accrued benefits purposes, based on the contention 
that the effective date should reflect the date that the 
veteran became unemployed.  

The veteran filed an initial claim of entitlement to a TDIU 
in January 2001, in which he claimed that his last day of 
full time employment was on March 3, 1999.  As noted, the RO 
granted a TDIU in the August 2002 rating decision, effective 
December 8, 1999, the effective date assigned to the grant of 
service connection for PTSD, and the date in which the 
veteran met the schedular requirements under 38 C.F.R. 
§ 4.16(a).  In light of the Board's finding that an effective 
date of December 31, 1998, is to be assigned to the grant of 
service connection for PTSD, the Board finds that an 
effective date of March 3, 1999, should be assigned to the 
grant of entitlement to a TDIU, as this is the date in which 
the veteran became unemployed and met the schedular 
requirements, pursuant to 38 C.F.R. § 4.16(a).

The Board finds, however, that an effective date earlier than 
March 3, 1999, is not warranted for the grant of a TDIU.  As 
noted, entitlement to a TDIU is effective March 3, 1999, as 
this is the date in which it was determined that he was 
unable to follow a substantially gainful occupation by reason 
of service-connected disabilities.  Specifically, service 
connection had been established for PTSD, and pursuant to 
this Board decision, an effective date of November 5, 1999 
was assigned.  However, prior to March 3, 1999, the record 
shows that the veteran was gainfully employed.  Although the 
veteran may met the schedular criteria prior to March 3, 
1999, there is no evidence that the disabilities service-
connected at that time rendered him unemployable prior to 
March 3, 1999.  


III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time 
of death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  As discussed, 
the Board has determined that an earlier effective date is 
warranted for the grant of service connection for PTSD, and a 
TDIU.  However, the newly assigned effective date for service 
connection for PTSD is only about one year prior than the 
originally assigned effective date and difference between the 
originally effective date for the award of TDIU and revised 
date is less than a year.  The veteran's total rating is 
still well shy of the 10 year requirement of 38 U.S.C.A. 
§ 1318..  

There is also no evidence that the veteran was a prisoner-of-
war who died after September 30, 1999.  The appellant does 
not contend otherwise.  She also has not challenged any prior 
rating decisions by the RO as containing clear and 
unmistakable error.  She maintains instead that the 
conditions resulting in the veteran's death were related to 
his period of service or service-connected disabilities.  As 
discussed in the previous section, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.

As the veteran had no service-connected disabilities rated at 
100 percent for the 10 years prior to his death, was not 
continuously rated as totally disabled for five years after 
service and leading up to his death, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318.

IV.  Entitlement to service-connected burial benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

The Board notes initially that in February 2003, VA awarded 
$300 for funeral costs, and $300 for cemetery/plot costs.  
This constituted the amount allowed for a veteran whose death 
was not related to military service.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death:  (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

In the instant case, the facts are not in dispute.  The Board 
sympathizes with the appellant with regard to the veteran's 
death.  However, the controlling law and regulation are 
clearly set forth.  As discussed hereinabove, the Board has 
determined that the veteran did not die of a service-
connected disability.  His death was due to a nonservice-
connected disability.  Thus, burial benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

In the present case, the law, not the evidence, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, as a matter of law, entitlement to service 
connection for burial benefits is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to an effective date of December 31, 1998, for 
the award of service connection for PTSD for accrued benefit 
purposes is granted, subject to the law and regulations 
governing the award of monetary benefits and accrued 
benefits.  

Entitlement to an effective date of March 3, 1999, for the 
award of a TDIU for accrued benefit purposes is granted; 
subject to the law and regulations governing the award of 
monetary benefits and accrued benefits.  

Entitlement to service connection for DIC under the 
provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to service connection for burial benefits is 
denied.


____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


